DETAILED ACTION
	This non-final Office action is in response to the election filed June 13, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse, of Invention I, in the reply filed on June 13, 2022 is acknowledged.  The traversal is on the grounds that “there is absolutely zero search and examination burden… in view of the near identicality between claim 16 and similar structure recited in claim 1”.  It is noted that Applicant also argues “erroneous statements regarding the subcombination-combination relationship”. While the Examiner maintains the fact that the claims have structure functionally recited (as in claim 16) and positively required (as in claim 1), and that this would set forth that (at least) claim 16 is broader and not requiring the exact structure of claim 1, to expedite proceedings, the restriction requirement, mailed April 15, 2022, between Inventions I and II, is hereby withdrawn. Therefore, all pending claims have been examined on the merits.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is provided” in line 1.

Claim Objections
Claim 33 is objected to because “ands” in line 5 should be changed to --and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 13, 16, 25, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all claims depending from rejected claim 16 are also rejected, even though they do not separately contain any Section 112 rejections.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “at least 50%”, and the claim also recites “more preferably at least 75%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This rejection is also applicable to claim 25.
The limitation “the second product support”, in claims 13 and 26, lacks proper antecedent basis in the claimed combination.
The positive limitation “receiving”, in lines 5 and 6 of claim 16, blurs the metes and bounds of the claim, in view of the first and second pins being functionally set forth in the preamble. When seeking to link a functionally recited element, i.e., the pins, to a positively claimed element, i.e., the pin receivers, only a functional recitation, such as --adapted to receive--, should be used, for clarity of what is being positively required in the claim.
The limitation “the second product support surface”, in claim 25 (line 4), lacks proper antecedent basis in the claimed combination.
The limitation “the second axis” in claim 39 lacks proper antecedent basis in the claimed combination. This rejection is also applicable to claim 40 (see lines 2, 4, 7, and 9). Applicant is reminded to review the orientation of claim 40, since the “first axis” of claim 16 is different than the “first axis” of claim 1, which sets forth a second axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 13; 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,129,494 (Valiulis et al. ‘494) in view of U.S. Patent No. 9,392,883 (Kologe ‘883).
With respect to claim 1, Valiulis et al. ‘494 disclose a retail merchandise tray comprising a product support structure (see Figure 2) extending between a front end (near 108) and a rear end (to the left in Figure 2), the product support structure providing a first product support surface (along 140) for supporting merchandise thereon; a pusher (106) mounted to the product support structure, the pusher movable along the product support structure above the first product support surface toward and away from the front end along a first axis (114), the pusher (106) being biased (see column 3, lines 29-34) towards the front end; a front stop (108) having a panel section (as on 138 in Figure 3) extending upward above the first product support surface (140), the panel section having a front side (as seen at 108 in Figure 1) and a rear side (as seen at 108 in Figure 3), the front stop (108) having first and second mounting pin receivers (unnumbered - see left and right ends of 108 in Figure 3, extending vertically along each free left and right edge) being spaced apart from one another along a second axis (extend from the left rear to the front right perspective in Figure 3) that is perpendicular to the first axis (114), the front stop (108) having a product support section (including 126, 116, 112, 124, and 128, i.e., along the exterior surface conforming to these elements) positioned between (see Figure 3) the first and second mounting pin receivers, the product support section defining a second product support surface (unnumbered - along the vertical extending surfaces of 126, 116, 112, 124, and 128, facing to the left in Figure 3) that faces the rear end of the product support structure and the pusher (106); with respect to claim 6, wherein a surface area of the second product support surface (unnumbered - along the vertical extending surfaces of 126, 116, and 128, facing to the left in Figure 3) is at least three times greater than a surface area (unnumbered - see Figure 3, on the free left and right edges thereof) of the first and second mounting pin receivers; with respect to claim 13, wherein the second product support (surface, i.e., as best understood in view of the Section 112 rejection advanced above) extends entirely between the first and second mounting pin receivers. 
With respect to claim 16, Valiulis et al. ‘494 disclose the front stop for a retail merchandise tray, as advanced above with respect to claim 1, the front stop comprising the panel section having the front side and the rear side, as advanced above with respect to claim 1; the first and second mounting pin receivers being spaced apart from one another along a first axis, as advanced above with respect to claim 1, the first mounting pin receiver adapted to receive the first mounting pin therein and the second mounting pin receiver adapted to receive the second mounting pin therein when mounted; the product support section positioned between the first and second mounting pin receivers, as advanced above with respect to claim 1, the product support section defining a product support surface, as advanced above with respect to claim 1; with respect to claim 26, wherein the second product support (surface, i.e., as best understood in view of the Section 112 rejection advanced above) extends entirely between the first and second mounting pin receivers.
The claims differ from Valiulis et al. ‘494 in requiring: (a) first and second mounting pins (claims 1 and 16) attached to the product support structure proximate the front end, the first and second mounting pins having an upright position in which the first and second mounting pins extend upward above the first product support surface, whereby a first mounting pin receiver receiving the first mounting pin therein and a second mounting pin receiver receiving the second mounting pin therein (claim 1); and (b) the first and second mounting pin receivers positioned no closer to the rear end than the second product support surface (claims 1 and 16).
With respect to (a), in Valiulis et al. ‘494, there is not sufficient disclosure that mounting pins, such at the distal end of 156 where 108 is located, are present, but one of ordinary skill in the art, could infer that the mounting receivers (unnumbered - on the left and right ends of 108 in Figure 3) are attached to some portion of element 156, to securely attach the front stop (108) to the remaining portion of the tray. In Kologe ‘883, in Figure 5, mounting pins, (29a, 32a) are attached to a product surface structure (29, 32) and are located proximate a front end (near 33 in Figure 5), whereby the pins (29a, 32a) have an upright position which extend upward above the support surface (29, 32), whereby a first mounting pin receiver (unnumbered - see Figure 5, where 29a meets 33) receiving the first mounting pin (29a) therein and a second mounting pin receiver (unnumbered - see Figure 5, where 32 a meets 33) receiving the second mounting pin (32) therein.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the structure of Valiulis et al. ‘494, with mounting pins, as taught by Kologe ‘883, to securely attach the front stop (108) to the tray, and allowing for easy removable of the front stop from the tray.
With respect to (b), although Valiulis et al. ‘494 do not disclose the claimed relationship of “the first and second mounting pin receivers positioned no closer to the rear end than the second product support surface”, in Figure 3 of Valiulis et al. ‘494, one of ordinary skill in the art can see that the portion of the second surface (including 126, 116, 112, 124, and 128, i.e., along the exterior surface conforming to these elements), at numeral 112 in Figure 3, is close to being in the same vertical plane as the mounting receivers. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have the surface 112 being in the same plane as the mounting receivers, and therefore the receivers would be “no closer to the rear end” of the surface (at 112), as claimed, so that no portion of the front stop interferes with the pusher or products in the tray. In particular, see Figure 2, where the front stop (108), with the mounting receivers and surface (at numeral 112) are located in front of the front, lower horizontally extending wire to the right of numeral 156.
Allowable Subject Matter
Claims 3; 7; 22; 29-31, 35; 36-38, 42; and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12; 25; and 39-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 3, while a recess (in between 126 and 128 in Figure 3) is formed in Valiulis et al. ‘494, the panel section does not “surround” the recess.
With respect to claims 7, 22, and 12, 25, there is no motivation to fabricate the elements in Valiulis et al. ‘494 with the specific relationship claimed in claims 7, 12, 22, and 25, without hindsight.
With respect to claims 29-31, 35; 36-38, and 42, the pin receivers in Valiulis et al. ‘494 extend “rearward” of the panel section, and not “forward” as claimed.
With respect to claims 32-34; and 39-41, this claimed feature is not shown in Valiulis et al. ‘494, where the second axis extends from the left rear to the front right of the perspective in Figure 3.

 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note, U.S. Patent Nos. 11,166,571 (Figure 9), 10,786,094 (Figure 1c), 10,034,557 (Figure 5), 9,986,852 (Figure 4B, element 29), 9,629,480 (Figure 3A), 9,392,883 (Figure 5), 9,241,583 (Figure 10), and 8,720,702 (Figure 3), and U.S. Patent Application no. 2011/0017684 (Figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




July 27, 2022